In a medical malpractice action to recover damages for personal injuries, the defendant and third-party plaintiff Maimonides Medical Center appeals from a judgment of the Supreme Court, Kings County (Pizzuto, J.), entered June 24, 1986, which, upon a jury verdict, is in favor of the plaintiff Dolores Gines and against it in the principal amount of $1,500,000, and which dismisses its third-party claims.
Ordered that the judgment is modified, on the facts and as an exercise of discretion, by deleting the second decretal paragraph thereof; as so modified, the judgment is affirmed, and a new trial is granted on the issue of damages only, unless within 20 days after service upon the plaintiff of a copy of this decision and order, with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict as to damages to the principal sum of $350,000 and to the entry of an amended judgment accordingly; in the event that the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without *583costs or disbursements. The findings of fact as to liability are affirmed.
The jury’s verdict which attributed the plaintiff’s sciatic nerve injury to the negligence of Maimonides Medical Center nurses in placing her in bed following hip replacement surgery was amply supported by the evidence. We do not agree with the defendant’s contention that its defense was unduly prejudiced by certain testimony which was ordered stricken by the court, but we do find that the damages awarded were excessive to the extent indicated. Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.